Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 1 of 36

POO
he

CIF6.25.19 5 Fi i: 36

. nato tt i
ITWI/LNE: USAO 2018RC0584 709 JUL

IN THE UNITED STATES DISTRICT COURT. -
FOR THE DISTRICT OF MARYLAND ~" oo

*”

. ee
a

UNITED STATES OF AMERICA
CRIMINAL NO.

(Conspiracy to Distribute and Possess
with the Intent to Distribute
Controlled Substances, 21 U.S.C. §
846; Possession with the Intent to
Distribute Controlled Substances, 21
U.S.C. § 841(a}(1); Possession of a
Firearm in Furtherance of a Drug
Trafficking Crime, 18 U.S.C. § 924 (c);
Possession of a Firearm and
Ammunition by a Convicted Felon, 18
U.S.C. § 922(2); Money Laundering, 18
U.S.C. § 1956, Aiding & Abetting, 18
U.S.C. § 2; Forfeiture, 21 U.S.C. § 853,

 

DANIEL BLUE,
BRIAN BLACKSTON,

a/k/a “SO BIG,”

KEIZYE COLLINS,
DONTE COMMODORE,
DEREK CROSBY,

a/k/a “MICE,”
EGAN DAVIS,

  

GEORGE DRUMMOND, 18 U.S.C. § 924(d), and 28 U.S.C.
§ 2461 (c))
CHARLTON MORRIS,
UNDER SEAL

a/k/a "DARTIN,”

RICARDO SIMON,
TONY SOLOMON,

ee Oa

WINDEER WASHINGTON,

MALIK WILLIAMS,
a/k/a “FREAKY,”

DELSHAWN HARVEY,
a/k/a “DELL,”

ane =
7
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 2 of 36

 

ANDRE LEMON, *
a/k/a “DRE,” :
WARDELL ROUNDHEART, ‘
*

ANTON WILLIAMS, +
a/k/a “TWAN.” *

Defendants.
keke
SUPERSEDING INDICTMENT
COUNT ONE

(Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

The Grand Jury for the District of Maryland charges that:

From in or about July 2018 and continuing until on or about the date of this Superseding

Indictment, in the District of Maryland and elsewhere, the defendants,

 

DANIEL BLUE,
BRIAN BLACKSTON,

a/k/a “SO BIG,"

KEIZYE COLLINS,
DONTE COMMODORE,
DEREK CROSBY,

A/K/IA “MICE,”
EGAN DAVIS,
GEORGE DRUMMOND,

CHARLTON MORRIS,
a/k/a “DARTIN,”
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 3 of 36

RICARDO SIMON,
TONY SOLOMON,

WINDEER WASHINGTON,

  

 

MALIK WILLIAMS,
a/k/a “FREAKY,”

DELSHAWN HARVEY,
a/k/a “DELL,”
ANDRE LEMON,

a/k/a “DRE,”
WARDELL ROUNDHEART,

enemas
ANTON WILLIAMS,

a/kia “TWAN,”

did knowingly and willfully combine, conspire, confederate and agree with one another and with
others known and unknown to the Grand Jury to distribute and possess with intent to distribute
one kilogram or more of a mixture or substance containing a detectable amount of heroin, a
quantity of a mixture or substance containing a detectable amount of N-phenyl-N-[1-(@-
phenylethyl)piperidin-4-y]] propanamide, also known as fentanyl, a Schedule II controlled
substance, five kilograms or more of and a mixture or substance containing a detectable amount
of cocaine, a Schedule I controlled substance, and 280 grams or more of a mixture or substance
containing a detectable amount of cocaine base, a Schedule II controlled substance, in violation of

21 U.S.C. § 846.
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 4 of 36

MANNER AND MEANS OF THE CONSPIRACY

l. Among the manner and means by which the defendants and others conducted and

participated in the conspiracy were the following:

EE

 

3, Members of conspiracy distributed heroin, fentanyl, cocaine, and crack cocaine to
customers.
4, Members of the conspiracy conducted narcotics sales on a daily basis, operating in

rotating shifts to ensure continuous distribution.

5. Members of the conspiracy sold bulk quantities of narcotics to other drug traffickers
who, in turn, redistributed the narcotics in and around Baltimore.

6. Members of the conspiracy adulterated herom and cocaine base to maximize their
profits, cutting the drugs with other substances.

7. Members of the conspiracy used residences in and around Baltimore, Maryland to
process, cut, repackage, and prepare heroin and cocaine base for distribution.

8. Members of the conspiracy frequently changed cell phones to prevent the
interception of drug-trafficking communications by law enforcement.

9. Members of the conspiracy possessed firearms in furtherance of their drug
trafficking activities, including this conspiracy.

21 U.S.C. § 846
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 5 of 36

COUNT TWO
(Possession with Intent to Distribute Cocaine, Heroin and Fentanyl)

21 U.S.C. § 841 (a)(1) and 841(b){1)(C)
18 U.S.C. §2
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 6 of 36

COUNT THREE
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about January 8, 2019, in the District of Maryland, the defendant,
DANIEL BLUE,

did knowingly possess firearms, to wit: a Taurus Judge .45 caliber/410 revolver, serial number
LU474889, and a Kahr Arms .45 caliber semi-automatic pistol, serial number CA5313, in
furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United
States, that is, conspiracy to distribute and possess with intent to distribute controlled substances
in violation of Title 21, United States Code, Section 846, as alleged in Count One of this

Superseding Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 7 of 36

COUNT FOUR
(Possession with Intent to Distribute Heroin and Fentanyl)

The Grand Jury for the District of Maryland further charges that:
On or about August 3, 2018, in the District of Maryland, the defendant,
KEIZYE COLLINS,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture or
substance containing a detectable amount of heroin, a Schedule I controlled substance, and a
quantity of a mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-
phenylethy)piperidin-4-yl] propanamide, also known as fentanyl, a Schedule II controlled

substance.

21 U.S.C. § 841 (a)(1) and 841(b)(1)(C)
18 U.S.C. §2
Case-1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 8 of 36

COUNT FIVE
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,
DONTE COMMODORE
TONY SOLOMON,

did knowingly possess a firearm, to wit, a Glock 23, 40 S&W caliber pistol semi-automatic,
bearing serial number PVK637, in furtherance of a drug trafficking crime for which they may be
prosecuted in a court of the United States, that is, conspiracy to distribute and possess with intent
to distribute controlled substances, in violation of Title 21, United States Code, Section 846, as

alleged in Count One of this Superseding Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 9 of 36

COUNT SIX
(Possession of Firearm and Ammunition by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:

On or about January 23, 2019, in the District of Maryland, the defendants,

TONY SOLOMON,
possessed a firearm and ammunition in and affecting commerce, to wit:, a loaded Glock 23, .40

caliber semi-automatic pistol, bearing serial number PVK637, and ammunition, having previously

been convicted of a felony, and did so knowingly.

18 U.S.C. § 922(g)(1)
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 10 of 36

COUNT SEVEN
(Possession of Firearm by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about June 21, 2019, in the District of Maryland, the defendant,
DERREK CROSBY,
possessed a firearm in and affecting commerce, to wit:, a .40 caliber Smith and Wesson, semi-
automatic pistol, bearing serial number FWN8660, having previously been convicted of a felony,

and did so knowingly.

18 U.S.C. § 922(g)(1)

10
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 11 of 36 |

COUNT EIGHT
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about January 17, 2019, in the District of Maryland, the defendants,

EGAN DAVIS, AND
DELSHAWN HARVEY,

a/k/a “DELL,”

did knowingly and intentionally possess with intent to distribute one kilogram or more of a mixture

or substance containing detectable amount of cocaine, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and 841(b)(1)(B)
18 U.S.C. §2

1]
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 12 of 36

COUNT NINE
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about January 29, 2019, in the District of Maryland, the defendant,
EGAN DAVIS,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture or

substance containing detectable amount of cocaine, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and 841(b)(1)(C)
18 U.S.C. §2

12
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 13 of 36

COUNT TEN
(Possession with Intent to Distribute Heroin and Fentanyl)

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,

GEORGE DRUMMOND, and
TONY SOLOMON,

did knowingly and intentionally possess with intent to distribute 100 grams or more of a mixture
or substance containing a detectable amount of heroin, a Schedule | controlled substance, and a
quantity of a mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-
phenylethyl)piperidin-4-yl] propanamide, also known as fentanyl, a Schedule YI controlled
substance.

21 U.S.C. § 841 (a)(1) and $41(b)( 1B)
18 U.S.C. §2

13

 
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 14 of 36

COUNT ELEVEN
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,

GEORGE DRUMMOND, and
TONY SOLOMON,

did knowingly possess a firearm, to wit, a Glock 37, .45 caliber semi-automatic pistol, serial
number GAF795 in furtherance of a drug trafficking crime for which they may be prosecuted in a
court of the United States, that is, conspiracy to distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States Code, Section 846, as alleged in Count

One of this Superseding Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2

14
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 15 of 36

, COUNT TWELVE
(Possession of Firearm and Ammunition by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about January 23, 2019, in the District of Maryland, the defendants,

GEORGE DRUMMOND, and
TONY SOLOMON,

possessed a firearm and ammunition in and affecting commerce, to wit: a loaded a Glock 37, .45
caliber semi-automatic pistol, serial number GAF795, and ammunition, having previously been

convicted of a felony, and did so knowingly.

18 U.S.C. § 922(g)(1)

15
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 16 of 36

COUNT THIRTEEN
(Possession with Intent to Distribute Cocaine and Heroin)

21 U.S.C. § 841 (a)(1) and 841(b)(1)(C)
18 U.S.C. §2
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 17 of 36

COUNT FOURTEEN
(Possession with Intent to Distribute Fentanyl)

The Grand Jury for the District of Maryland further charges that:
_ On or about August 23, 2018, in the District of Maryland, the defendant,

CHARLTON MORRIS,
a/k/a “DARTIN,”

did knowingly and intentionally possess with intent to distribute a quantity of a mixture or
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)piperidin-4-yl]
propanamide, also known as fentanyl, a Schedule I controlled substance.

21 U.S.C. § 841 (a)(1) and 841(b)(1)(C)
18 U.S.C. §2

17
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 18 of 36

COUNT FIFTEEN
(Possession with Intent to Distribute Cocaine)

21 U.S.C. § 841(a\(1) and 841(b)(1)(C)
18 U.S.C. §2

18
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 19 of 36

COUNT SIXTEEN
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about January 2, 2019, in the District of Maryland, the defendant,
WINDEER WASHINGTON,
. ~ did knowingly and intentionally possess with intent to distribute 28 grams or more of a mixture or
substance containing a detectable amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 841(a)(]) and 841(b)(1)(B)
18 U.S.C. § 2

19
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 20 of 36

COUNT SEVENTEEN
(Possession with Intent to Distribute Cocaine)

21 U.S.C. § 841(a)(1) and 841(6)(1)(C)
18 U.S.C. §2

20
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 ‘Page 21 of 36

COUNT EIGHTEEN
(Possession with Intent to Distribute Fentanyl)

The Grand Jury for the District of Maryland further charges that:
On or about October 30, 2018, in the District of Maryland, the defendant,

MALIK WILLIAMS,
a/k/a “FREAKY,”

did knowingly and intentionally possess with intent to distribute a quantity of a mixture or
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)piperidin-4-yl]
propanamide, also known as fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and 841(b)(1)(C)
18 U.S.C. §2

2]
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 22 of 36

COUNT NINETEEN
(Possession with Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about May 22, 2019, in the District of Maryland, the defendant,

DELSHAWN HARVEY
a/k/a “DELL,”

did knowingly and intentionally possess with intent to distribute one kilogram or more of a mixture

or substance containing detectable amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and 841(b)(1)(B)
18 US.C. §2

22,
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 23 of 36

COUNT TWENTY
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about May 22, 2019, in the District of Maryland, the defendant,

DELSHAWN HARVEY
alk/a "DELL,"

did knowingly possess a firearm, to wit, a Taurus, PT140 Millennium G2, .40 S&W semi-
automatic pistol, serial number SGX93641 in furtherance of a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is, conspiracy to distribute and possess with
intent to distribute controlled substances, in violation of Title 21, United States Code, Section 846,

as alleged in Count One of this Superseding Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2

23
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 24 of 36

COUNT TWENTY-ONE
(Possession of Firearm and Ammunition by a Prohibited Person)

 

The Grand Jury for the District of Maryland further charges that:
On or about May 22, 2019, in the District of Maryland, the defendant,

DELSHAWN HARVEY
a/k/a “DELL,”

possessed a firearm and ammunition in and affecting commerce, to wit: a Taurus, PT140
Millennium G2, .40 S&W semi-automatic pistol, serial number SGX93641, and ammunition,

having previously been convicted of a felony, and did so knowingly.

18 U.S.C. § 922(g)(1)

24
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 25 of 36

COUNT TWENTY-TWO
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about May 22, 2019, in the District of Maryland, the defendant,

ANDRE LEMON,
a/k/a “DRE,”

did knowingly possess a firearm, to wit: a Taurus “the Judge,” .45 caliber revolver fully loaded
with 5 rounds of ammunition, serial number GX845592, in furtherance of a drug trafficking crime
for which he may be prosecuted in a court of the United States, that is, conspiracy to distribute and
possess with intent to distribute controlled substances, in violation of Title 21, United States Code,
Section 846, as alleged in Count One of this Superseding Indictment, which is incorporated herein

by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2

25
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 26 of 36

COUNT TWENTY-THREE
(Possession of Firearm and Ammunition by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about May 22, 2019, in the District of Maryland, the defendant,

ANDRE LEMON,
a/k/a “DRE,”

possessed a firearm and ammunition in and affecting commerce, to wit: a Taurus “the Judge,” .45
caliber revolver fully loaded with five rounds of ammunition, serial number GX845592, having

previously been convicted of a felony, and did so knowingly.

18 U.S.C. § 922(2)(1)

26
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 27 of 36

COUNT TWENTY-FOUR
(Possession with Intent to Distribute Fentanyl and Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about February 22, 2019, in the District of Maryland, the defendant,
WARDELL ROUNDHEART _
did knowingly and intentionally possess with intent to distribute a quantity of a mixture or
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethylpiperidin-4-y1]
propanamide, also known as fentanyl, a Schedule I controlled substance, and a quantity of a

mixture or substance containing detectable amount of cocaine base, a Schedule I controlled

substance.

21 U.S.C. § 841 (a\(1) and 84106)(1)(C)
18 U.S.C. §2

27
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 28 of 36

COUNT TWENTY-FIVE
(Possession of a Firearm in Furtherance of Drug Trafficking)

 

18 U.S.C. § 924(c)
18 U.S.C. §2
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 29 of 36

COUNT TWENTY-SIX
(Possession of Firearm and Ammunition by a Prohibited Person)

18 U.S.C. § 922(g)(1)

29
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 30 of 36

COUNT TWENTY-SEVEN
(Possession with Intent to Distribute Fentanyl)

The Grand Jury for the District of Maryland further charges that:
On or about May 22, 2019, in the District of Maryland, the defendant,

ANTON WILLIAMS,
a/k/a “TWAN,”

did knowingly and intentionally possess with intent to distribute 40 grams or more of a mixture or
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethylpiperidin-4-y1]

propanamide, also known as fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1) and 841(6)(1)B)
18 U.S.C. §2

30
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 31 of 36

COUNT TWENTY-EIGHT
(Possession of a Firearm in Furtherance of Drug Trafficking)

 

The Grand Jury for the District of Maryland further charges that:
On or about May 22, 2019, in the District of Maryland, the defendant,

ANTON WILLIAMS,
a/k/a “TWAN,”

did knowingly possess a firearm, to wit, a loaded Colt Army Special .38 caliber revolver in
furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United
States, that is, conspiracy to distribute and possess with intent to distribute controlled substances,
in violation of Title 21, United States Code, Section 846, as alleged in Count One of this

Superseding Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2

31
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 32 of 36

COUNT TWENTY-NINE
(Possession of Firearm and Ammunition by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about May 23, 2019, in the District of Maryland, the defendant,

ANTON WILLIAMS,
a/k/a “TWAN,”

possessed a firearm and ammunition in and affecting commerce, to wit: a loaded Colt Army
Special .38 caliber revolver, and ammunition, having previously been convicted of a felony, and

did so knowingly.

18 U.S.C. § 922(g)(1)

32
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 33 of 36

COUNT THIRTY
(Money Laundering)

The Grand Jury for the District of Maryland charges that:
On or about May 2018 to present, in the District of Maryland, the defendant,

ANTON WILLIAMS,
a/k/a “TWAN,"
knowingly conducted a financial transaction affecting interstate and foreign commerce that

involved the proceeds of a specified unlawful activity, that is, proceeds from the sale of narcotic
drugs, knowing that the transaction was designed in whole and in part to conceal and disguise, the
nature, location, source, ownership, and control of the proceeds of said specified unlawful activity
and knowing, while conducting this financial transaction, that the property involved in the financial
transaction represented the proceeds of some form of unlawful activity, to wit:, the Defendant
purchased real estate with the proceeds from the sale of narcotic drugs.

18 U.S.C. § 1956(a)(1)(B)(i)
18 U.S.C. §2

33
Case 1:19-cr-00286-ELH Document188 Filed 07/05/19 Page 34 of 36

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:

l. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 21,
United States Code, Section 853, Title 18, United States Code, Section 924(d), and Title 28, United
States Code, Section 2461(c), in the event of the defendants’ convictions under Counts One
through Eleven of this Superseding Indictment.
Narcotics Forfeiture
2. As a result of the offenses set forth in Counts One, Two, Four, Eight, Nine, Ten,
Thirteen, Fourteen, Fifteen, Sixteen, Seventeen, Eighteen, Nineteen, Twenty- Four and Twenty-
Seven incorporated here, the defendants shall forfeit:
a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violations; and
b. any property used or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, such violations.
3. The property to be forfeited includes any funds that were furnished or intended to
be furnished in exchange for controlled substances and constitutes proceeds traceable to such
exchanges and was used or intended to be used to facilitate a violation of the Controlled Substances

Act.

34
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 35 of 36

Pa

Firearms Forfeiture
4, As a result of the offenses set forth in Counts Six, Seven, Twelve, Twenty-One,
Twenty-Three, Twenty-Six, and Twenty-Nine incorporated here, the defendants shall forfeit to the
United States the firearms identified in those counts and involved in those offenses.
Money Laundering Forfeiture
5. Pursuant to Title 18, United States Code, Section 982(a)(1), upon conviction of the

offense alleged in Count Thirty, the Defendant:

ANTON WILLIAMS,
a/k/a “TWAN,”

shall forfeit to the United States of America, all property real or personal, involved in such offense,
and all property traceable to such property he obtained.
6. The property to be forfeited includes, but is not limited to, the following:
a. a sum of money equal to the value of any property involved in the money
laundering offense for which each Defendant is convicted;
b. all property constituting the subject matter of the money laundering ~
offense for which each Defendant has been convicted; and,
c. «all property used to commit or facilitate the commission of the money
laundering offense for which each Defendant has been convicted,
Substitute Assets
7. Pursuant to Title 21, United States Code, Section 853(p), if any of the property
described above as being subject to forfeiture, as a result of any act or omission by the

Defendants:

35
Case 1:19-cr-00286-ELH Document 188 Filed 07/05/19 Page 36 of 36

d. camot be located upon the exercise of due diligence;

e. has been transferred or sold to, or deposited with, a third person;

fi has been placed beyond the jurisdiction of the Court;

g. has been substantially diminished in value: or

h. has been comingled with other property which cannot be subdivided without
difficulty,

it is the intent of the United States to seck forfeiture of any other property of the Defendants up
to the value of the property charged with forfeiture in the paragraphs above.
21 U.S.C. § 853

18 U.S.C. § 982(a)(1)
28 U.S.C. § 2461(c)

 

ROBERT K. HUR
United States Attorney

A TRUE BILL:

 

Foreperson Date

36
